FILED
                            NOT FOR PUBLICATION                            AUG 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHEN DARRYL PEFLEY,                           No. 13-35361

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01103-BR

  v.
                                                 MEMORANDUM*
MICHAEL F. GOWER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Former Oregon state prisoner Stephen Darryl Pefley appeals pro se from the

district court’s orders denying his post-judgment motions for reconsideration in his

42 U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion when it denied Pefley’s

motions for relief under Federal Rules of Civil Procedure 59(e) and 60(b) because

Pefley failed to establish any basis for relief. See Sch. Dist. No. 1J, 5 F.3d at 1263

(setting forth grounds for reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      We lack jurisdiction to consider the underlying merits because Pefley failed

to file a timely notice of appeal from district court’s entry of judgment. See Fed.

R. App. P. 4(a)(1).

      We do not consider arguments and allegations raised for the first time on

appeal, including Pefley’s contentions regarding the prison mail system, his

custody status, his military service, or his health problems and nutrition. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-35361